PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GARY DAVID MORRISON, JR.,              
               Plaintiff-Appellee,
                 v.
DAVID A. GARRAGHTY, Chief
Warden; M. C. MILLARD, Associate
Warden,
            Defendants-Appellants,               No. 00-6540
                and
RONALD J. ANGELONE, Director,
Virginia Department of Corrections,
                        Defendant.
UNITED STATES OF AMERICA,
                             Movant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                          (CA-97-681-3)

                      Argued: October 31, 2000

                      Decided: February 7, 2001

        Before TRAXLER and KING, Circuit Judges, and
     Alexander WILLIAMS, Jr., United States District Judge
       for the District of Maryland, sitting by designation.



Affirmed by published opinion. Judge Traxler wrote the opinion, in
which Judge King and Judge Williams joined.
2                      MORRISON v. GARRAGHTY
                             COUNSEL

ARGUED: Pamela Anne Sergeant, Assistant Attorney General,
Criminal Law Division, OFFICE OF THE ATTORNEY GENERAL,
Richmond, Virginia, for Appellants. Rebecca Kim Glenberg, AMER-
ICAN CIVIL LIBERTIES UNION OF VIRGINIA FOUNDATION,
INC., Richmond, Virginia, for Appellee. ON BRIEF: Mark L. Ear-
ley, Attorney General, Criminal Law Division, OFFICE OF THE
ATTORNEY GENERAL, Richmond, Virginia, for Appellants. Rich-
ard W. Ferris, Lydia L. King, Third-year Law Student, AMERICAN
CIVIL LIBERTIES UNION OF VIRGINIA FOUNDATION, INC.,
Richmond, Virginia, for Appellee.


                             OPINION

TRAXLER, Circuit Judge:

  Gary David Morrison, Jr., an inmate incarcerated at Greensville
Correctional Center ("GCC") in Virginia, filed this action under 42
U.S.C.A. § 1983 (West Supp. 2000), claiming that defendants David
A. Garraghty, warden of GCC, and M.C. Millard, assistant warden of
GCC, violated his rights under the Equal Protection Clause of the
United States Constitution by treating him differently from other
inmates based solely upon a racial classification. Specifically, Morri-
son alleged that defendants refused to consider his request to obtain
Native American religious items because he is not of Native Ameri-
can heritage. The district court enjoined defendants from refusing to
consider Morrison’s request for a religious exemption from the per-
sonal property restrictions normally applicable to all inmates solely
on the basis of Morrison’s race. We affirm.

                                  I.

   In order to maintain prison security and order, the Virginia Depart-
ment of Corrections strictly limits the possession of personal property
by prison inmates in accordance with Department Operating Proce-
dure ("DOP") 856. However, prison administrators may grant exemp-
tions, on a case-by-case basis, from the personal property restrictions
                       MORRISON v. GARRAGHTY                           3
for religious personal property not specifically authorized by DOP
856. In order to evaluate a request for religious personal property,
inmates are required to specify their claimed religion, the specific
items needed, the purpose for which each item is used, why each item
is necessary, and whether each item is mandated by their religion. A
religious leader of the professed faith is contacted to verify the rele-
vance of and need for the item, and prison officials take into account
the sincerity of the inmate’s professed beliefs and the security con-
cerns of the prison in evaluating the specific request for an exemption.

   Morrison is not a Native American Indian by birth, nor has he been
adopted by a Native American tribe. He is, however, a member of a
prisoner group known as HEART - "Heritage Examined Around Red-
man Traditions." HEART is not a religion. The majority of its mem-
bers at GCC are not Native Americans and, consequently, do not
practice any particular tribal-based religion. Nor do HEART members
demand to participate in Native American religious ceremonies.
Rather, Morrison, like other HEART members, claims to hold beliefs
similar to those held by Native Americans practicing a tribal-based
Native American religion. For example, Morrison, like many Native
American inmates, professes belief in "the creator, mother earth, the
sacredness of all living things, that everything has a spirit and is con-
nected." J.A. 92, 100. In other words, Morrison claims not to practice
any specific Native American tribal religion, but rather to practice
what he terms "Native American Spirituality."

   Because Morrison’s professed religious beliefs are similar to
Native American beliefs, Morrison also wishes to practice rituals sim-
ilar to those practiced by Native American inmates. To do so, Morri-
son wishes to possess a number of Native American sacred items
which he asserts are as equally necessary for him to practice his reli-
gion as they are for Native Americans to practice their own tribal-
based religions. These items include sage, cedar, sweetgrass, kinnik-
kinnik (sacred tobacco), other sacred herbs, shells, smoking pipes,
feathers, beads, animal parts/hides (leather), and dream catchers.

   The present controversy centers on a May 14, 1997, memorandum
issued to all members of HEART, including Morrison, which reads
as follows:
4                      MORRISON v. GARRAGHTY
    Effective immediately, requests for acquiring or maintain-
    ing existing articles of Native American faith will only be
    considered for those inmates who are bona fide Native
    Americans. Inmates requesting Native American faith items
    must be able to provide some type of supportive information
    to substantiate their heritage. Examples of verification may
    vary but should consist of one of at least the following:

    • Inmate should be on the tribal roll of a Native American
      tribe (specify tribe)

    • Inmate should have a blood relative who is a Native
      American (specify name and relation of blood relative to
      you and their tribe)

    • Inmate should have a BIA card

                                 ***

    [O]nce you have authenticated your Native American heri-
    tage, all requests for articles of faith must be accompanied
    by a description of specifically how the items are essential
    to your ability to practice your religion. All items will be
    considered on an individual basis based on tribal require-
    ments, DOP/IOP 856, and institutional security concerns.

J.A. 179 (emphasis added). The GCC policy could hardly be more
plain: a DOP 856 request "for acquiring or maintaining existing arti-
cles of Native American faith will only be considered for those
inmates who are bona fide Native Americans." J.A. 179. Once an
inmate satisfies the threshold requirement of authenticating his Native
American heritage, the request will then be considered under the typi-
cal, and universally applied, criteria for evaluating a religious exemp-
tion request. Consequently, although Morrison and other non-Native
American practitioners of Native American religious practices have
been allowed to possess at least some Native American religious
items in the past, requests for such items are now only considered if
the requesting inmate can satisfy the threshold requirement of proving
Native American heritage.
                       MORRISON v. GARRAGHTY                           5
   Because Morrison could not prove that he is a "bona fide" Native
American, his most recent request for Native American religious
items was refused. The lack of the appropriate racial lineage was the
only reason given for the denial of Morrison’s request for a religious
exemption from the personal property restrictions; neither security
concerns nor a lack of sincerity on the part of Morrison was ever
given as a reason. Indeed, in response to his grievance, Morrison was
specifically informed that his "preference does not substitute for valid
lineage even if it is noted in your inmate record. I applaud your sin-
cerity but I still need documentation of your heritage." J.A. 189. And,
defendant Millard admitted that sincerity of religious belief was a fac-
tor to be weighed only after Native American heritage had been
proven.

   After implementation of the GCC policy, and defendants’ denial of
Morrison’s request for a religious exemption for various Native
American spiritual items under the policy, Morrison filed suit pro se
against Ronald Angelone, the Director of the Virginia Department of
Corrections, Warden Garraghty and Assistant Warden Millard pursu-
ant to 42 U.S.C.A. § 1983, alleging that the GCC policy of limiting
the possession of Native American religious articles to inmates of
Native American descent violated the Free Exercise Clause of the
First Amendment and the Equal Protection Clause of the Fourteenth
Amendment. Among other things, Morrison sought injunctive relief
from further application of the race-based policy to him.

   The district court granted summary judgment to defendants in part,
dismissing all claims against Angelone and dismissing the First
Amendment claim and the claim for monetary damages against Gar-
raghty and Millard. An evidentiary hearing was then held before a
magistrate judge on Morrison’s remaining equal protection claim
against Garraghty and Millard, after which the magistrate judge rec-
ommended that "Defendants be enjoined from prohibiting Morrison
from obtaining herbs and other religious items based solely upon his
lack of membership in the Native American race." J.A. 264. The dis-
trict court agreed in large part with the magistrate judge’s report and
recommendation, ultimately concluding that Morrison had established
an equal protection violation and entering a narrow injunction prohib-
iting defendants "from refusing Morrison a religious exemption from
the existing property restrictions, available to other inmates, solely on
6                       MORRISON v. GARRAGHTY
the basis of his lack of membership in the Native American race."
J.A. 300. Taking care to point out that this was not tantamount to
ordering defendants to allow Morrison to obtain the requested prop-
erty, the district court emphasized that it was "simply enjoin[ing] the
Defendants from using race as the only factor in their initial determi-
nation of whether Morrison is entitled to a religious exemption from
the existing personal property restrictions." J.A. 300-01. Defendants
Garraghty and Millard now appeal.

                                   II.

   The Equal Protection Clause of the Fourteenth Amendment pro-
vides that "[n]o State shall . . . deny to any person within its jurisdic-
tion the equal protection of the laws." U.S. Const. amend. XIV, § 1.
The Clause "does not take from the States all power of classification,"
Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256, 271 (1979), but
"keeps governmental decisionmakers from treating differently per-
sons who are in all relevant respects alike," Nordlinger v. Hahn, 505
U.S. 1, 10 (1992). See also City of Cleburne v. Cleburne Living Ctr.,
Inc., 473 U.S. 432, 440 (1985) (holding that the Equal Protection
Clause "is essentially a direction that all persons similarly situated
should be treated alike"). To succeed on an equal protection claim, a
plaintiff must first demonstrate that he has been treated differently
from others with whom he is similarly situated and that the unequal
treatment was the result of intentional or purposeful discrimination.
Once this showing is made, the court proceeds to determine whether
the disparity in treatment can be justified under the requisite level of
scrutiny. See e.g., City of Cleburne, 473 U.S. at 439-40; In re Long
Term Admin. Segregation of Inmates Designated as Five Percenters,
174 F.3d 464, 471 (4th Cir.), cert. denied Mickle v. Moore, 528 U.S.
874 (1999); Sylvia Dev. Corp. v. Calvert County, 48 F.3d 810, 818-19
(4th Cir. 1995).

   Ordinarily, a state regulation or policy will be presumed to be valid
and will be sustained if the classification is rationally related to a
legitimate state interest. See City of Cleburne, 473 U.S. at 440. When
the state classifies by race, alienage, or national origin, however, spe-
cial concerns are implicated. See id. Such factors are "seldom relevant
to the achievement of any legitimate state interest" and, therefore,
"are deemed to reflect prejudice and antipathy — a view that those
                        MORRISON v. GARRAGHTY                            7
in the burdened class are not as worthy or deserving as others." Id.;
see Hirabayashi v. United States, 320 U.S. 81, 100 (1943)
("Distinctions between citizens solely because of their ancestry are by
their very nature odious to a free people whose institutions are
founded upon the doctrine of equality."). Thus, outside of the prison
environment, classifications which are based upon these factors, or
which impinge upon fundamental rights protected by the Constitution,
are subjected to stricter scrutiny, sustained only if they are narrowly
tailored to serve a compelling state interest. See City of Cleburne, 473
U.S. at 440; see also Adarand Constructors, Inc. v. Pena, 515 U.S.
200, 227 (1995) (declining to make an exception for so-called "be-
nign" racial classifications; "all racial classifications, imposed by
whatever federal, state, or local governmental actor, must be analyzed
by a reviewing court under strict scrutiny").

    Morrison contends that we must also apply strict scrutiny review
to defendants’ race-based prison policy. However, it has long been
recognized that, within the prison environment, courts grapple with
yet another set of special considerations — those dictated by the
needs and problems inherent in a penitentiary. The Equal Protection
Clause indisputably protects prisoners from arbitrary racial discrimi-
nation, see Turner v. Safley, 482 U.S. 78, 84 (1987) (holding that
"[p]rison walls do not form a barrier separating prison inmates from
the protections of the Constitution"), but our review of prison policies
and actions is tempered by the recognition that "[l]awful incarceration
brings about the necessary withdrawal or limitation of many privi-
leges and rights, a retraction justified by the considerations underlying
our penal system," O’Lone v. Estate of Shabazz, 482 U.S. 342, 348
(1987) (internal quotation marks omitted) (alteration in original).
Because "courts are ill equipped to deal with the increasingly urgent
problems of prison administration and reform," Turner, 482 U.S. at
84 (internal quotation marks omitted), the Supreme Court has held a
"prison regulation [that] impinges on inmates’ constitutional rights
. . . is valid if it is reasonably related to legitimate penological inter-
ests" and not an exaggerated response to a particular concern, id. at
89. This lesser standard of scrutiny, the Court held, is necessary to
ensure that prison administrators and not courts make difficult deci-
sions concerning institutional operations:

     Subjecting the day-to-day judgments of prison officials to an
     inflexible strict scrutiny analysis would seriously hamper
8                       MORRISON v. GARRAGHTY
     their ability to anticipate security problems and to adopt
     innovative solutions to the intractable problems of prison
     administration. The rule would also distort the decisionmak-
     ing process, for every administrative judgment would be
     subject to the possibility that some court somewhere would
     conclude that it had a less restrictive way of solving the
     problem at hand. Courts inevitably would become the pri-
     mary arbiters of what constitutes the best solution to every
     administrative problem, thereby unnecessarily perpetuat[-
     ing] the involvement of the federal courts in affairs of prison
     administration.

Id. at 89 (internal quotation marks omitted). This more deferential
standard applies even when the alleged infringed constitutional right
would otherwise warrant higher scrutiny, cf. Washington v. Harper,
494 U.S. 210, 223 (1990); O’Lone, 482 U.S. at 349, such as when an
inmate claims that his constitutional right to equal protection of the
laws has been violated by the prison’s implementation of a racial clas-
sification.

   Accordingly, while a prisoner does not forfeit his constitutional
right to equal protection by the fact he has been convicted of a crime
and imprisoned, prisoner claims under the equal protection clause,
including those based upon a racial classification, must still be ana-
lyzed in light of the special security and management concerns in the
prison system. See e.g., Jones v. North Carolina Prisoners’ Labor
Union, Inc., 433 U.S. 119, 136 (1977) ("There is nothing in the Con-
stitution which requires prison officials to treat all inmate groups alike
where differentiation is necessary to avoid an imminent threat of insti-
tutional disruption or violence."); In re Long Term, 174 F.3d at 471
(same); see also Cruz v. Beto, 405 U.S. 319, 321 (1972) ("[R]acial
segregation, which is unconstitutional outside prisons, is unconstitu-
tional within prisons, save for the necessities of prison security and
discipline." (internal quotation marks omitted)); Lee v. Washington,
390 U.S. 333, 334 (1968) (Black, J., concurring) ("[P]rison authorities
have the right, acting in good faith and in particularized circum-
stances, to take into account racial tensions in maintaining security,
discipline, and good order in prisons and jails."). An inmate’s consti-
tutional right to be protected from racial discrimination may be sub-
ject to restrictions that are reasonably related to a legitimate
                        MORRISON v. GARRAGHTY                           9
penological interest. See In re Long Term, 174 F.3d at 468 ("Even
assuming that analogous action outside the prison context would vio-
late the Constitution, ‘when a prison regulation impinges on inmates’
constitutional rights, the regulation is valid if it is reasonably related
to legitimate penological interests.’") (quoting Turner, 482 U.S. at
89).

   In determining whether a prison policy passes constitutional mus-
ter, we consider four factors: (1) whether there is a valid, rational con-
nection between the policy and the penological interest; (2) whether
an alternative means of exercising the right remains open to prison
inmates; (3) the impact accommodation of the asserted right will have
on guards, other inmates, and the allocation of prison resources; and
(4) the absence of ready alternatives that fully accommodate the pris-
oner’s rights at de minimis cost to valid penological interests. See
Turner, 482 U.S. at 89-90. A policy will not be sustained "where the
logical connection between the [policy] and the asserted goal is so
remote as to render the policy arbitrary or irrational." Id. Nor do we
abandon our regard for the inherent concerns which surround a race-
based classification. The perniciousness of a race-based classification
is not lessened simply because we afford more leeway to prison offi-
cials in the operation of their facilities, and legitimate penological
interests which will be served by race-based classifications will surely
be few.

                                   III.

   At the outset, we address defendants’ assertion that because the
district court granted summary judgment to them on Morrison’s Free
Exercise claim brought under the First Amendment, they should nec-
essarily prevail on Morrison’s Equal Protection claim brought under
the Fourteenth Amendment. We disagree.

  The Free Exercise Clause of the First Amendment forbids the
adoption of laws designed to suppress religious beliefs or practices.
See Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508
U.S. 520, 523 (1993). Its protections, including its directive that no
law shall prohibit the free exercise of religion, extends to the prison
environment. See O’Lone, 482 U.S. at 348; Hines v. South Carolina
Dep’t of Corrections, 148 F.3d 353, 357 (4th Cir. 1998); Ali v. Dixon,
10                     MORRISON v. GARRAGHTY
912 F.2d 86, 88-89 (4th Cir. 1990). At the summary judgment stage,
the district court found that Morrison had sufficiently alleged that
"Native American Spirituality" was a religion protected by the First
Amendment and that he had come forward with sufficient evidence
to preclude summary judgment on the issue of whether his beliefs
were sincerely held. However, the district court dismissed Morrison’s
free exercise claim because Morrison failed to identify a particular
rite or practice which was foreclosed, or substantially burdened by,
defendants’ denial of his request for Native American religious items.
Morrison has not appealed this adverse ruling.

   Morrison’s equal protection claim, in contrast, centers not on
whether Morrison’s religious exercise rights were violated by defen-
dants’ denial of his request. Rather, Morrison’s equal protection claim
rests upon defendants’ decision to condition the mere consideration
of his request for Native American religious items upon proof that he
is of Native American race, without regard to whether he is sincere
in his religious beliefs or whether the requested items pose a security
risk for the prison. In other words, Morrison pursues not a constitu-
tional right to obtain the religious items, but a constitutional right to
be treated the same as Native American inmates requesting the same
religious articles. The district court’s injunction recognizes this dis-
tinction and narrowly tailors the injunction to the race-based conduct.
Defendants are not required to allow Morrison to obtain the religious
articles he has requested or which he may request in the future.
Rather, the district court only enjoined the defendants from using race
as the sole factor in their determination of whether Morrison would
be granted an exemption from the personal property restrictions.

   Also, Morrison need not prove that he would ultimately receive the
items in order to obtain an injunction from further application of the
race-based aspect of the policy to him. See Texas v. Lesage, 120 S. Ct.
467, 468 (1999). "[A] plaintiff who challenges an ongoing race-
conscious program and seeks forward-looking relief need not affirma-
tively establish that he would receive the benefit in question if race
were not considered." Id. Rather, the relevant inquiry is whether there
has been an "‘inability to compete on an equal footing.’" Id. (quoting
Northeastern Fla. Chapter of the Associated Gen. Contractors v. City
of Jacksonville, 508 U.S. 656, 666 (1993)); see also Price v. City of
Charlotte, 93 F.3d 1241, 1247-48 (4th Cir. 1996). Thus, while Morri-
                       MORRISON v. GARRAGHTY                        11
son can no longer pursue the claim that he is entitled to possess the
requested religious items under the free exercise clause of the First
Amendment, his equal protection claim, seeking to have his request
for religious items considered under the same criteria applied to the
requests of Native American inmates, survives.

                                 IV.

   We now turn to the question of whether the GCC policy, which
conditions consideration of Morrison’s receipt of Native American
spiritual articles upon proof that he is of Native American race, vio-
lates Morrison’s right to equal protection of the laws under the United
States Constitution. We conclude that it does.

                                  A.

   Our first inquiry is whether Morrison is being treated differently
from others similarly situated to him; i.e., whether he is being inten-
tionally or purposefully discriminated against on the basis of his race
or national origin. If so, we must then determine whether the disparity
in treatment based upon Morrison’s race is justified by legitimate
penological interests. See e.g., City of Cleburne, 473 U.S. at 439-40;
In re Long Term, 174 F.3d at 471.

                                  1.

   We agree with the district court’s conclusion that Morrison has
demonstrated that, under the GCC policy, he is treated differently
from others with whom he is similarly situated and that this unequal
treatment is the result of intentional or purposeful discrimination on
the basis of his race. The language of the May 14, 1997 policy
adopted by the GCC administrators draws a rather explicit racial dis-
tinction. GCC inmates seeking an exemption from the personal prop-
erty restrictions to possess Native American spiritual items must be
"bona fide Native Americans," able to document their "heritage." J.A.
179. The requirement is a necessary predicate to further consideration
of the request for an exemption; no requests will be considered until
the inmate "ha[s] authenticated [his] Native American heritage." J.A.
179.
12                      MORRISON v. GARRAGHTY
   And, it seems the policy was just so applied in Morrison’s case.
Morrison was not refused a religious exemption because he failed to
meet the requirements applicable to all inmates requesting a religious
exemption to the personal property restrictions. Rather, Morrison was
denied an exemption, and was told that he was being denied an
exemption, because he did not prove Native American heritage. The
district court’s findings in this regard enjoy overwhelming support in
the record. See Pullman-Standard v. Swint, 456 U.S. 273, 287-88
(1982) (holding that "intent to discriminate on account of race . . . is
a pure question of fact, subject to Rule 52(a)’s clearly-erroneous stan-
dard"). Defendant Millard told Morrison that he could not obtain the
spiritual items due to his failure to prove his Native American heri-
tage. Indeed, in response to Morrison’s grievance following the denial
of his request, Morrison was advised that:

     Documentation of your Indian heritage was requested via
     memorandum in May but you have not submitted any info
     to me as of today’s date. Your preference does not substitute
     for valid lineage even if it is noted in your inmate record.
     I applaud your sincerity but I still need documentation of
     your heritage.

J.A. 189.

   Assuming that Morrison is a sincere practitioner of a Native Amer-
ican Spirituality religion, which in turn calls for similar religious per-
sonal property as tribal-based Native American religions, Morrison is
similarly situated to Native American inmates who also request an
exemption from the personal property restrictions for non-conforming
Native American religious items. Because Morrison is not of Native
American heritage, however, the GCC policy prohibits equal consid-
eration of his request for a religious exemption. Morrison was denied
the right to have his request considered on an equal footing with that
of his Native American counterparts, and this differential treatment is
the product of intentional and purposeful discrimination based on
race.

                                    2.

  Defendants assert, in a rather circular fashion, that Morrison was
not discriminated against on the basis of his race because DOP 856
                       MORRISON v. GARRAGHTY                          13
is a neutral, legitimate policy designed to serve safety and security
concerns and that Morrison’s request was denied not because he is a
non-Native American but because he failed to prove that he sincerely
practices a Native American religion.

   We have little doubt that DOP 856, which limits the possession of
personal property by prison inmates, is designed to serve legitimate
safety and security concerns of the Virginia prison system. But,
defendants’ argument obviously misses the point. Morrison does not
dispute that DOP 856 applies to all inmates equally or that it serves
such worthy goals; neither DOP 856, nor the typical procedure
employed by prison administrators for evaluating inmate requests for
religious items, is challenged in this appeal. Morrison challenges only
the GCC prison administrators’ policy of conditioning consideration
of a request for permission to possess Native American spiritual items
upon the inmate’s proof of Native American heritage. It is this
facially discriminatory policy adopted by the GCC administrators and
its application to Morrison’s request for Native American religious
items in this case, not DOP 856 itself, that is the subject of Morrison’s
challenge under the Equal Protection Clause.

   We are equally unpersuaded by defendants’ claim that proof of her-
itage was merely a "useful tool" to assist the prison administrators to
determine, as part of the DOP 856 exemption inquiry, the sincerity of
Morrison’s religious beliefs. Morrison’s request was not denied
because he lacked a sincere belief in the tenets of Native American
theology, but because he was of the wrong, racial "lineage." J.A. 189.
Indeed, the sincerity of Morrison’s beliefs in the tenets of Native
American spirituality was at least ignored or presumed, if not truly
"applaud[ed]" as indicated in the response to Morrison’s grievance.
J.A. 189. In truth, defendants never evaluated the sincerity of Morri-
son’s beliefs because he failed to satisfy the threshold, racial require-
ment imposed by the defendants upon such a consideration.

  Nor are we persuaded by the similar claim that Morrison’s request
was not denied because he was of the wrong race, but rather because
he failed to satisfy the requirement, imposed upon all, that the inmate
specify his claimed religion, what items he needed, and why the items
were needed. This assertion rests upon the position that there is no
"Native American" religion per se, or Native American beliefs or ritu-
14                     MORRISON v. GARRAGHTY
als beyond those controlled by individual Native American tribes.
Because only persons of Native American heritage, race, or tribal
membership can embrace a Native American theology, so the argu-
ment goes, proof of one’s tribal membership or possession of a BIA
card is merely the means by which to specify or prove one’s religion
and the sincerity of one’s belief in that religion.

   Like the district court, we cannot endorse the proposition that an
inmate’s sincerity of religious beliefs in Native American spirituality
can be defined solely by his race or heritage. In determining whether
a particular professed faith is a religion, for First Amendment pur-
poses, courts are to consider whether the faith "occupies a place in the
lives of its members ‘parallel to that filled by the orthodox belief in
God’ in religions more widely accepted in the United States." Dettmer
v. Landon, 799 F.2d 929, 931 (4th Cir. 1986) (quoting United States
v. Seeger, 380 U.S. 163, 166 (1964)). "[R]eligious beliefs need not be
acceptable, logical, consistent, or comprehensible to others in order to
merit First Amendment protection." Thomas v. Review Bd., 450 U.S.
707, 714 (1981) (holding that state could not deny unemployment
compensation benefits to a Jehovah’s Witness who terminated his
employment because he believed his work in the production of a
weapons-related product violated the principles of his religion); Dett-
mer, 799 F.2d at 932 (holding that prison officials could not deny reli-
gious articles to Wiccans based on the officials’ conception of what
constitutes a religion). Nor must religious observances be uniform to
merit First Amendment protection. See Dettmer, 799 F.2d at 932. Dif-
fering beliefs and practices are not uncommon among followers of a
particular creed, see Thomas, 450 U.S. at 715, and "it is not within
the judicial function and judicial competence to inquire whether the
petitioner or [another practitioner] more correctly perceive[s] the
commands of their common faith," id. at 716. In sum, "[c]ourts are
not arbiters of scriptural interpretation." Id.; see also Dettmer, 799
F.2d at 932.

   The district court correctly recognized that defendants had "failed
to present any convincing evidence for the broad proposition that race
is a prerequisite for a sincere belief in Native American theology."
J.A. 290. Native Americans themselves practice a diverse set of
beliefs and practices depending upon their individual beliefs and
tribal affiliations, but there has been no claim that the tribal-based
                       MORRISON v. GARRAGHTY                        15
religions practiced by "bona fide" Native Americans are not recog-
nized religions. While Morrison admittedly does not practice a spe-
cific tribe-based Native American religion and does not seek
membership into any particular Native American tribe, he does pro-
fess to practice a Native American spirituality that combines religious
elements from a variety of tribal practices. His beliefs, and religious
practices, have no race-based requirement.

   In sum, we agree with the district court’s conclusion that prison
officials cannot measure the sincerity of Morrison’s religious belief
in Native American Spirituality solely by his racial make-up or the
lack of his tribal membership. See Combs v. Corrections Corp. of
America, 977 F. Supp. 799, 802 (W.D. La. 1997) (enjoining prison
officials from restricting the practice of the Native American Religion
to those prisoners of Native American ancestry as violative of the
First Amendment: "[t]he policy is akin to a requirement that practic-
ing Catholics prove an Italian ancestry, or that Muslims trace their
roots to Mohammed"). To the extent Morrison was deprived of the
right to obtain Native American religious items because he failed to
explain his religion, Morrison’s failure was caused by a policy which
equates sincere belief in traditionally Native American religious
beliefs with Native American blood. And, despite defendants’
attempts to characterize the denial of Morrison’s request as one
grounded upon a lack of sincere belief in Native American tenets, the
district court correctly recognized that defendants did not deny his
request on this basis. Consequently, we are not presented with the
issue of whether Morrison is a sincere practitioner of a Native Ameri-
can faith. Assuming, as we must for present purposes, that Morrison
is sincere in his beliefs, he has been purposefully and intentionally
treated differently from Native American inmates who sincerely pos-
sess beliefs virtually identical to those held by Morrison.

                                  B.

   Having determined that Morrison was subjected to intentional dis-
crimination, we turn to the issue of whether the disparity in treatment
based upon Morrison’s race was justified by a legitimate penological
interest. We conclude that it was not.

  Defendants’ primary contention is that the district court erred in
enjoining them from implementing the policy because the items
16                      MORRISON v. GARRAGHTY
requested by Morrison and the other HEART members are per se
dangerous in the prison environment and, therefore, that the prohibi-
tion of these items is rationally related to the legitimate penological
interests of prison safety and security. The district court found that the
items requested were indeed dangerous in nature. By way of example,
sacred herbs have a pungent odor which can mask the smell of burn-
ing marijuana; marijuana can be hidden within the sacred herbs mak-
ing it difficult to detect; security keys can be hidden in medicine
pouches; abalone shells, animal claws, and deer hooves can be broken
or sharpened and used as a weapon or to facilitate an escape; leather
and furry backpacks can harbor vermin and be a health hazard; deer
hide can be put over razor wire to facilitate an escape; dream catchers,
medicine bags, and furry backpacks can be used to hide contraband
and weapons; and feathers can be used to jam locking devices on
doors, burned to mask other odors, and fashioned into blow darts.
Defendants successfully pointed to some such instances of inmate
abuse of religious items and argued that the potential dangers were
compounded by the HEART members’ refusal to allow security
searches of their items; by the limited time, space and staffing avail-
able to deal with non-Native American requests to practice rituals
with these items; and by the fact that the items are susceptible to
being stolen by other inmates who can misuse them. Defendants also
asserted a concern that some inmates have pretended to be Native
American as a guise to strong-arm and rob inmates and that Native
American inmates have been offended by the pretension of Native
American status, engendering resentment and the potential for con-
flict and disruption.

   Without question, prison safety and security is a legitimate, indeed
compelling, penological interest. Cf. In re Long Term, 174 F.3d at
469; Hines, 148 F.3d at 358. Such matters of security are precisely the
type of day-to-day considerations that require prison authorities to
take actions which call for the lesser standard of scrutiny applicable
to regulations and policies implemented in the prison environment.
See Turner, 482 U.S. at 89-90. And, defendants have made a striking
case for prohibiting inmate use of the requested Native American reli-
gious items due to safety and security concerns. Defendants have
failed, however, to demonstrate that the race-based GCC policy is rea-
sonably related to this legitimate penological interest. See Turner, 482
U.S. at 89-90 ("[A] regulation cannot be sustained where the logical
                       MORRISON v. GARRAGHTY                         17
connection between the regulation and the asserted goal is so remote
as to render the policy arbitrary or irrational.").

   As an initial premise, we note that while defendants perhaps could
have prohibited inmate possession of the requested items because
they threaten prison safety and security, they have chosen not to do
so. Instead, defendants have adopted a policy which allows consider-
ation of requests for religious exemptions from the personal property
restrictions submitted by Native American inmates for such items, but
which unequivocally denies non-Native Americans, such as Morrison,
the same consideration solely on the basis of their lack of membership
in the Native American race. Consequently, the issue before us is not
whether all inmates, or any particular inmate, can be denied posses-
sion of these potentially dangerous items based upon safety and secur-
ity concerns. Rather, the issue before us is whether defendants’ race-
based policy of denying possession of these items is rationally related
to the goal of prison safety and security. Like the district court, we
are satisfied that it is not.

   First, as found by the district court, defendants have failed to dem-
onstrate that the requested spiritual items are any less dangerous in
the hands of a Native American inmate, as opposed to a non-Native
American inmate who sincerely wishes to practice Native American
spirituality. In fact, at least one Native American inmate, who was
also a member of HEART, was allowed to possess these dangerous
items in the past despite an extensive history of institutional infrac-
tions, whereas Morrison was denied the right to possess them despite
the fact that he had not previously abused the privilege of doing so.
Nor was there any evidence that one group, but not the other, has
abused or misused such items in the past.

    Second, defendants have failed to substantiate the claim that the
policy promotes security because it appeases Native Americans who
take offense to white inmates practicing their faith. As found by the
district court, there was no evidence that any Native American
inmates at GCC objected to the religious practices of HEART mem-
bers and, on the contrary, the only Native American prisoner who tes-
tified stated that Native Americans at GCC encourage white inmates
in their spiritual pursuits and are not offended by non-Native Ameri-
cans who hold a sincere belief in Native American theology. At best,
18                       MORRISON v. GARRAGHTY
the evidence demonstrated that only a few Native Americans at
another institution were offended by white inmates practicing Native
American rituals.*

   Finally, we appreciate defendants’ desire to accommodate the reli-
gious requests of Native American inmates who are sincerely practic-
ing their respective tribal religions, despite the dangerous nature of
the items requested. And, we recognize that in light of the limited
time, space, and staffing available in the prison environment, the
GCC policy would serve to limit the total number of dangerous arti-
cles and, thereby, render their presence in the prison environment a
controllable factor. However, given defendants’ failure to substantiate
a claim that the sincerity of one’s belief in Native American theology
is determined by the color of his skin or the origin of his birth, and
concomitant failure to articulate a rational connection between an
inmate’s race and his propensity to misuse the items requested, it is
patently impermissible to control the number of dangerous items by
instituting a policy which arbitrarily makes race or heritage the
threshold requirement for according an individual inmate the privilege
of obtaining them.

                                     V.

   In conclusion, we hold that the district court has appropriately
entered a narrow judgment, enjoining defendants "from refusing Mor-
rison a religious exemption from existing property restrictions solely
on the basis of his lack of membership in the Native American race."
J.A. 283 (emphasis added); see 18 U.S.C.A. § 3626(a)(1)(A) (West
2000) ("Prospective relief in any civil action with respect to prison
conditions shall extend no further than necessary to correct the viola-
tion of the Federal right of a particular plaintiff or plaintiffs."). Like

   *We need not consider defendants’ assertion that the district court
failed to properly consider the district court ruling in Hernandez v. Ange-
lone, No. 97-1329 (E.D. Va. Aug. 14, 1999), which it characterizes as
contrary to the district court’s decision in this case. The Hernandez deci-
sion, and other similar district court cases, see e.g., Mitchell v. Angelone,
82 F.Supp.2d 485 (E.D. Va. 1999), are currently on appeal to this court.
We think it prudent to leave the ultimate determinations in those cases
to their respective appeals.
                        MORRISON v. GARRAGHTY                          19
the district court, we reiterate that defendants are not required by our
decision to allow Morrison or any other inmate to possess the
requested Native American items. We likewise offer no opinion as to
whether Morrison sincerely holds the beliefs he espouses; that is a
factual matter left for resolution by the prison administrators in the
first instance when exercising their discretion in evaluating such
requests. Cf. Thomas, 450 U.S. at 716 (noting, in First Amendment
context, we inquire as to whether there is an honest religious convic-
tion at issue).

   If the number of inmates possessing a sincere, religious belief in
the Native American religious practices and requesting the items at
issue becomes so great as to render their presence in the prison envi-
ronment uncontrollable or infeasible from a security standpoint, a dif-
ferent case may be presented. For present purposes, it is sufficient to
hold that defendants’ policy of measuring the sincerity of an inmate’s
belief in a Native American theology by whether he is of Native
American blood, and conditioning the receipt of a benefit on that
racial basis, runs afoul of the Equal Protection Clause of the Four-
teenth Amendment.

                                   VI.

   For the foregoing reasons, the decision of the district court is there-
fore affirmed.

                                                             AFFIRMED